Citation Nr: 0800435	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  02-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to April 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).

An October 2005 Board decision found that service connection 
was not warranted for post-traumatic stress disorder (PTSD).  
The veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to a May 
2006 Order granting a May 2006 Joint Motion for Remand (Joint 
Motion), the veteran's appeal has been remanded to the Board.

A letter was sent to the veteran and his attorney on June 13, 
2006, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the veteran's attorney in September 2006 
requesting a complete copy of the veteran's claims file and a 
60 day extension of time for filing a response to the June 
2006 letter.  An additional statement on behalf of the 
veteran was received from his attorney in November 2006.

The resulting January 2007 Board decision similarly found 
that service connection was not warranted for PTSD.  The 
veteran appealed the denial to the Court, and consequent to 
an August 2007 Order granting a July 2007 Joint Motion, the 
veteran's appeal was again remanded to the Board.  

A letter was sent to the veteran and his attorney on 
September 17, 2007, in which he was given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
A statement on behalf of the veteran was received from his 
attorney in December 2007.




FINDING OF FACT

A valid diagnosis of PTSD based upon verified stressors is 
not of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claims for entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Letters dated in September 2004, July 2005, and 
November 2005 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in October 2001 and 
June 2002.  38 C.F.R. § 3.159(c) (4).  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).  Furthermore, if the veteran did not engage in 
combat with the enemy, or if the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and that testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service department records must support, and not 
contradict, the veteran's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran was not engaged in combat, corroborative evidence of 
his claimed inservice stressors must be introduced.

In this case, the veteran contends that noncombat-related 
stressors caused his PTSD.  Specifically, in his March 2001 
stressor statement, the veteran asserted that in January 
1981, his roommate in the barracks sexually harassed him, in 
that he made overt homosexual advances towards the veteran, 
and exposed himself to the veteran.  In his September 2005 
stressor statement, the veteran reiterated these claimed 
events, and additionally stated that he was the object of 
racist comments, was physically attacked by other service 
members, and was involuntarily and illegitimately discharged 
from military service.  

As the veteran's claimed stressors do not involve being 
engaged in combat with the enemy, his lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed inservice stressors.  
See Moreau, 9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 
142.

Because some the veteran's claimed stressors allege trauma of 
a sexual nature, the Board notes that in Patton v. West, 12 
Vet. App. 272, 278 (1999), the Court specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of inservice trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence.  Id. 

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) was amended in March 2002.  It thus 
provides that if a PTSD claim is based on inservice personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f) (3).

The veteran's service department records also do not support 
the claim regarding his claimed stressors.  Doran, 6 Vet. 
App. at 283.  The veteran was first evaluated psychiatrically 
after making a suicide attempt in January 1981 by drinking 
heavily, taking sleeping pills, and cutting his wrist.  The 
veteran's inpatient admission record in 1981 includes his 
dorm mates' report that the veteran had been depressed since 
December 1980, when he had received letters from his family 
and a girlfriend, at which point he had begun drinking 
heavily and had continued to do so until a few days prior to 
the suicide attempt.  It was noted that the veteran had also 
recently accused his roommate of homosexual tendencies, but 
there is no evidence that the veteran reported this as a 
traumatizing event or a factor in his suicide attempt.  The 
veteran reported that his reason for being depressed was that 
he had received news that one of his girlfriends was dying.  
He also noted that he had been drinking heavily because he 
was bored.  He was diagnosed with chronic passive aggressive 
personality disorder.  The veteran continued to be seen in 
the mental hygiene clinic through March 1981, wherein he was 
repeatedly diagnosed with personality disorder.  Ultimately, 
he was found to be psychiatrically unfit for military 
service, and discharged on that basis in April 1981.

The Board notes that in the July 2007 Joint Motion, the 
veteran's attorney and VA's general counsel jointly concluded 
that the Board had committed "remandable error" when it 
failed to consider the veteran's September 2005 stressor 
statement.  Based on review of the claims file, to include 
United States Postal Service Certified Mail receipt of the 
statement's contemporaneous delivery, the Board does not 
dispute that this stressor statement was received by VA in 
September 2005.  However, the Board also notes that review of 
the claims file reveals no evidence that this stressor 
statement was associated with the veteran's claims file prior 
to the Board's January 2007 decision; specifically, it 
appears that the first time this document was associated with 
the veteran's claims file was as an exhibit to the July 2007 
Joint Motion, and there is no reference to this statement in 
the claims file as it existed prior to the January 2007 Board 
decision being promulgated. 

The immediate procedural considerations notwithstanding, the 
Board concludes after exhaustive review of the evidence that 
the veteran has offered no competent corroborating evidence 
of his claimed stressors.  The veteran's March 2001 and 
September 2005 stressor statements detail the claimed 
stressor events summarized above.  However, these statements, 
when considered in conjunction with the service department 
records above and the aggregate evidence of record, fail to 
substantiate the veteran's claim for service connection.  
Moreover, the veteran has failed to provide any alternate 
forms of evidence listed in 38 C.F.R. § 3.304 (f) (2); as 
noted above, these include statements from family members, 
roommates, fellow service members, or clergy.  The veteran 
reported in his March 2001 stressor statement that he was no 
longer in touch with any of the people in his life from 1980 
and 1981, and had never told anyone about the alleged 
incidents until 2001; accordingly, the Board concludes that 
the veteran was unable to obtain statements attesting to his 
claimed stressor events from roommates, fellow service 
members, or clergy who he had known while in service.  
Additionally, although statements from the veteran's mother, 
brother, and sister received in July 2001 are of record, they 
are general in nature with regard to the veteran's 
psychiatric condition, and do not mention the claimed 
stressor events. 

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
To that end, although the veteran has a diagnosis of PTSD 
from his private psychiatrist, which was initially made in 
October 2000 and confirmed in December 2002, it was based on 
the unverified stressor event claimed by the veteran.  As 
such, because the diagnosis rests on a stressor which has not 
been verified, it fails to satisfy the criteria noted above 
for a valid PTSD diagnosis for VA purposes.  See 38 C.F.R. 
§ 3.304(f).

Because a valid diagnosis of PTSD based upon verified 
stressors is not of record, the preponderance of the evidence 
is against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


